Citation Nr: 1312725	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  10-48 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a hearing loss disability.

3.  Entitlement to service connection for a bilateral vision disability, claimed as light sensitivity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from July 1992 to July 1996.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The issues of service connection for a hearing loss disability and service connection for a bilateral vision disability, claimed as light sensitivity, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not show that the Veteran's current low back disability is related to active duty.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in a June 2009 letter.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, VA and private medical records, and the Veteran's own assertions in support of his claim.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

A VA examination with respect to the Veteran's low back claim was conducted in October 2010.  In this regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the October 2010 VA report is adequate.  The VA examiner reviewed the Veteran's claims file, considered all of the pertinent evidence of record, and provided a thorough rationale for the opinion offered.  The Board acknowledges that the examiner did not review a single, one-page inservice physical therapy report dated in July 1994, which was received after the examination with a waiver of initial review by the RO.  Nevertheless, a review of this physical therapy report reflects that it provides no evidence linking the Veteran's 1994 back injury to his claimed current low back disability.  The record simply confirms an already established fact, namely that an injury occurred in service.  Therefore, a remand in order to obtain a supplemental opinion considering the report is not required.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issue on appeal has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he incurred a current low back disability, diagnosed most recently in October 2010 as degenerative disc disease of the lumbar spine, due to three injuries incurred during active duty.  

The Veteran's service treatment records reflect that in July 1994 he was diagnosed with an acute back strain after moving heavy furniture.  He was put on profile and received physical therapy.  In November 1995, the Veteran fell 12 feet from a skateboard ramp and landed on his back.  He was diagnosed with muscle spasms.  Radiographic examination was normal.  The remainder of the Veteran's service treatment records (which do not include a separation examination report of medical history) are negative for pertinent complaints, symptoms, findings or diagnoses.  They make no reference to a claimed back injury the Veteran noted on his December 2009 Notice of Disagreement, which reportedly occurred when he was pinned under and crushed by a 3000 gallon fuel bladder.

The earliest post-service indications of a low back disability are dated more than six years after the Veteran's separation from active duty.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The record contains numerous private medical records concerning an October 2001 accident during which the Veteran was hit by a bicycle while exiting a bus.  A November 2001 MRI resulted in an impression of small, focal, central L5-S1 disc protrusion without neuroforaminal narrowing or canal stenosis; and mild broad based L4-5 disc bulge.  These medical reports show that the Veteran consistently reported that his back pain began with this 2001 post-service injury.  In December 2001, the Veteran specifically denied ever having injured his back before.  An October 2002 Impairment Rating Physical Examination resulted in a diagnosis of L5-S1 discopathy with resultant bilateral S1 radiculopathy, worse on the right; bilateral SI lesion; and probable iliolumbar ligament syndrome.  The private physician provided the opinion that based on the available information and to the reasonable degree of medical probability, there was a relationship between the Veteran's current complaints and the injuries sustained in October 2001.  

The Board finds that these private medical records, and the private opinion linking the Veteran's low back disability to the post-service 2001 pedestrian accident, weigh heavily against the Veteran's claim.  Significantly, the medical records and opinion are based on the Veteran's own reported history, which he provided to medical care providers while seeking treatment.  The Board finds that this medical history, provided to medical care providers more than five years before the Veteran's current claim for VA benefits, are particularly credible as to the onset, origin and duration of his low back condition.

VA treatment records include a 2005 radiographic report showing mild degenerative disc disease at L4-5 and L5-S1.  MRI findings dated in November 2006 reflect an annular tear, and degenerative disc and facet joint arthropathy.  In March 2009, the Veteran reported a history of low back pain from a military accident and the post-service accident of 2001 or 2002.  

The Board finds that these VA medical records do not support the Veteran's claim.  They contain no evidence or medical opinion linking an inservice injury to the Veteran's current low back condition.  The March 2009 report does not support the Veteran's claim.  It is a mere recitation of the history provided by the Veteran.  It is not a competent medical opinion, based on the clinical or objective evidence, linking an inservice injury to the Veteran's current low back condition.  See LeShore v. Brown, Vet. App. 406, 409 (1995) (mere transcription of lay history as reported by the veteran, unenhanced by any additional comment by that examiner, does not become competent medical evidence merely because the transcriber is a medical professional).

The report of an October 2010 VA examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The resulting diagnosis was degenerative disc disease of the lumbar spine without evidence of radiculopathy.  

The examiner noted that the issue was whether the Veteran's current back condition was related to inservice injuries or the injury he sustained in 2001 when hit by a bicycle as he stepped off a bus.  The examiner noted that the Veteran did have independent medical examinations at that time as part of a litigation claim.  He alleged that all of his back problems were due to being hit by a bike and he did not mention anything of his military service for that particular litigation.  In the independent medical examination, the conclusion was reached that the degenerative disk disease of the lumbar spine was caused by the accident where the Veteran was hit by a bike.  

The VA examiner further noted that the Veteran's service treatment records did show two occasions were he had a back strain or spasms.  However, inservice X-rays of the thoracolumbar spine at that time were normal.  

The examiner concluded that based on the available evidence, it was his opinion that the Veteran's current back condition was not at least as likely as not caused by or a result of the injuries that he sustained while in service.  The examiner noted that the Veteran had normal X-rays of the back while on active duty after the accidents.  He did not have evidence of ongoing treatment for a back condition other than after the accident in 2001.  The examiner stated that he must take the Veteran at his word when he told his outside physician that his back condition started in 2001 after being hit by a bicycle.  The documentation clearly shows that this was his claim as part of his litigation suit against UTA [Utah Transit Authority], that it was the bike accident that was the source of all his back problems.  The examiner also noted that there was no other imaging documentation of degenerative disc disease of the lumbar spine prior to the 2001 bike accident.  

The examiner reiterated that it was his opinion that the Veteran's current back condition was less likely as not, less than 50/50 probability, caused by or as a result of the injuries that occurred during military service. 

The Board finds that this medical opinion constitutes probative evidence against the Veteran's claim.  It is based on current examination results and a review of the medical record.  The examiner explained his opinions with detailed references to the Veteran's active duty and post-service medical history.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board finds it significant that there is no medical evidence to the contrary of the November 2005 VA opinion.  In fact, the post-service evidence is negative for any evidence linking the Veteran's low back disability to his active duty or any injury during active duty.

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board finds that the Veteran's assertions as to continuity of symptomatology of the claimed neck disability since service are less than credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  As noted above, while seeking post-service private treatment in 2001 and 2002 the Veteran repeatedly asserted that his low back problems were related to the October 2001 pedestrian accident, not an injury during active duty at least six years earlier.

While the Board acknowledges that the absence of any corroborating probative medical evidence supporting the Veteran's assertions, in and of itself, does not render the statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  The Veteran's service treatment records (containing a normal radiographic report) and the post-service medical records (containing no evidence of a current low back disability, linked to the Veteran's service) outweigh his contentions. 

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for a low back disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a low back disability is denied.




	(CONTINUED ON NEXT PAGE)
REMAND

A preliminary review of the record indicates that the Veteran's claims for service connection for a hearing loss disability and a bilateral vision disability, claimed as light sensitivity, require additional development.  

With respect to the Veteran's hearing loss claim, an October 2010 VA examination found right ear hearing loss for VA purposes.  The report relates that the Veteran's hearing loss was less likely as not caused by military noise exposure.  In part, the examiner explained that a hearing evaluation five months before the Veteran's separation showed hearing within normal limits in both ears.  The examiner also set forth inservice audiogram results that showed the Veteran's hearing acuity did undergo some decrease bilaterally during active duty, but failed to address the deterioration.  

The Board points out that the absence of in-service evidence of hearing loss, including one meeting the requirements of 38 C.F.R. § 3.385, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Turning to the Veteran's vision claim, he asserts that he currently has vision problems, including light sensitivity, that began when fuel twice got into his eyes during active duty.  

VA treatment records reflect that he complained of eye problems (other than glasses) in September 2009.  His service treatment records reflect that he sought treatment in July 1994 after jet fuel got into his eyes.  In May 1996, he sought treatment for photophobia that he said began after the fuel went in his eyes.  In June 1996, the Veteran sought treatment after diesel fuel got into his eyes.  The Veteran's service treatment records do not include a report of separation medical examination, and thus there is no evidence that the Veteran did not report current or past vision or eye problems at separation. 

Since this medical evidence raises the possibility that the Veteran's current vision disability is related to active duty, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any hearing loss disability that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current hearing loss disability was caused by the Veteran's active duty.  The examiner is specifically requested to address the Veteran's inservice bilateral decrease in hearing acuity. 

The Board advises the examiner that the absence of in-service evidence of a hearing loss during service is not always fatal to a service connection claim.  See Ledford, supra.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley, supra.

The examiner is requested to provide a rationale for any opinion expressed. 

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any bilateral vision disability, to include light sensitivity, that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current bilateral vision disability, to include light sensitivity, is causally related to the jet and/or diesel fuel that got into the Veteran's eyes during active duty.

The examiner is requested to provide a rationale for any opinion expressed. 

3.  Then, readjudicate the Veteran's claim.  If either benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


